Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
	Claims 1 and 4 were amended. Claims 2-3 were cancelled. Claims 1, 4 and 5 have been examined on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   Claim 1 positively recited the human body “removably secured to a foot” and claim 11 positively recites the human performance “kneeling down”.  Appropriate correction required.  This can be corrected by using “configured or adapted for/to” language. 



 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Maldonado (US 8,752,214). The device of Maldonado discloses, 


a toe pad (33, 53) having a curved area (Figure 4) capable for use  to receive a toe portion of a user's shoe, the toe  pad is configured to create an open gap between the toe portion of the user’s shoe and the curved area -  the structure of the prior art meets the structure claimed, having a pad with a curved area, and is interpreted as being capable of performing the function -  “configured to create and open gap between at least a portion of  a toe area of a shoe and the curved area”, as claimed since the users to shoe could be placed into the curved padded element as recited and would depend on the size of the users foot, see MPEP 2114. 

a kneepad (K) having a second curved (See Figure 1) area to receive a knee of the user; 
and a support (11)  extending between the  toe  pad and the knee pad (column 3, lines 45-55) , the support having a first section (23) and a second section (21), the first section of the support is configured to secure around a leg of the user via a plurality of straps(31, left and right), 
the toe pad (33, 53) is configured to engage with the first section (Figure 2), the first pad (K) is configured to engage with the second section (21); the second section is removably secured to a foot of the user via straps (46, 35)


wherein the toepad and the knee pad are capable of being used in a manner to prevent the toe portion of the user's shoe and the knee of the user from coming into contact with a ground surface when the user is in a kneeled down position. The prior art is capable of performing  the claimed function as recited, a user would be capable of inserting a toe into the first pad and a knee into the second pad and when used in the manner claimed, the device would not come into contact with the ground when a user is in the kneeled position. The prior art is therefore capable of being used in the manner recited by applicant and meets the claim as recited, see MPEP 2114. 

With respect to claim 4, wherein the support (11) is configured to secure the toe pad away (33, 53) from the toe portion so as to create a gap between the toe pad and the toe portion. The support structure of the prior art meets the structure claimed, having a support with a and independent joint, and is interpreted as being capable of performing the function - “configured to secure the first pad away from the toe portion so as to create a gap between the first pad and a the toe portion”, as claimed since the users to shoe could be placed into the curved padded element as recited and a gap would depend on the size of the users foot and toe box area. The prior art is capable of being used in the manner recited by applicant and therefore meets the claim, see MPEP 2114. 




With respect to claim 5, A method of protecting a person's shoe and knee, the method comprising:
Providing the device of claim 1;
Securing the device to a leg (by elements 35, 46); and kneeling down (Column 1, line 17),
Wherein the first pad prevents contact of the toe portion of the shoe with a ground surface and the second pad prevents contact of the knee with the ground surface and would function in the manner recited when worn by a user (Column 2, lines 55-65).

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the device of Maldonado fails to the functional language that requires a gap between the users shoe and the toe portion. A gap between the curved portion and the toe portion would depend on the length of the leg and the size of the toe portion. The prior art is capable of performing in a way such that there is a gap between a curved portion and a toe portion and therefore meets the claim language as recited. 
Applicants remarks with respect to the straps, the prior art of Maldonado has been asserted with a new position, and therefore the arguments are moot in view of the new grounds.
Applicants’ arguments with respect to Sveilich are moot as they were applied to now cancelled claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO -892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732